Case 1:19-cv-00413-WS-B Document 30 Filed 07/29/19 Page 1 of 5            PageID #: 215



                       UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

DAN BUNKERING (AMERICA), INC,


VERSUS                                      CASE NO. 1:19-cv-00413-WS-B


EPIC HEDRON in rem
EPIC DIVING & MARINE SERVICES
LLC, in personam
EPIC COMPANIES, LLC in personam


                     VERIFIED COMPLAINT IN INTERVENTION

       The Verified Complaint of plaintiff-in-intervention, Versabar, Inc. (“Versabar”)

against D/B EPIC HEDRON, her engines, tackle, and appurtenances, in rem, in causes

of breach of maritime contract and foreclosure of maritime liens, respectfully represents

as follows:

                                      Jurisdiction

                                           1.

       This is an admiralty and maritime claim within the meaning of 28 U.S.C. §1333,

Rule 9 (h) of the Federal Rules of Civil Procedure, and the Federal Maritime Lien Act,

46 U.S.C. §31301, et seq. Versabar is entitled to intervene as of right according to Rule

24(a) of the Federal Rules of Civil Procedure.

                                        Parties

                                           2.

       Plaintiff-Intervenor, Versabar, is a corporation organized and existing under the

laws of the State of Louisiana. Its principal place of business is in Plaquemines Parish,
Case 1:19-cv-00413-WS-B Document 30 Filed 07/29/19 Page 2 of 5              PageID #: 216



Louisiana. Versabar owns and operates a very specialized heavy lift equipment and

rigging rental business within this District and it furnished pre-arrest necessaries to the

vessel now within this District.

                                                3.

       D/B EPIC HEDRON (hereinafter the “HEDRON”) is a 146-meter long steel hulled

derrick barge registered in Vanatu that is now or will be during this action within this

District and the jurisdiction of this Court.

                                               Facts

                                                4.

       At the request of Ranger Offshore, Inc. (“RANGER”) and/or the owner or

charterer of the HEDRON or its authorized agent, Versabar provided necessaries

(shackles, rigging, fabrication, testing and related services) to the HEDRON during the

period of October 12, 2008 through November 26, 2018. Copies of Versabar’s invoice,

in the total principal amount of $74,124.26, is attached and incorporated as Exhibit A.

Versabar reserves the right to amend and supplement its claim to include additional

ongoing and accruing unpaid invoiced amounts pertaining to the HEDRON.

                                                5.

       The pre-arrest goods and services provided by Versabar to the HEDRON were

necessary for the operations of the vessel in its ordinary trade, and have a fair market

value in the total principal amount of $74,124.26 as well further amounts of additional

invoices that have been, or may become issued, for services rendered to the HEDRON

(exclusive of interest, costs, and attorney’s fees), none of which has been paid despite

amicable demand.
Case 1:19-cv-00413-WS-B Document 30 Filed 07/29/19 Page 3 of 5              PageID #: 217



                                             6.

       RANGER has failed to make payments to Versabar for such goods and services.

                                             7.

       As shown by the attached Verifying Affidavit, the foregoing allegations are true

and correct and within the admiralty jurisdiction of this Court.

                                             8.

       Pursuant to the general maritime law and the Federal Maritime Lien Act,

Versabar has one or more maritime liens against the HEDRON totaling $74,124.26,

plus pre-judgment and post-judgment interest, costs, attorney’s fees, and collection

expenses. Versabar reserves the right to amend and supplement its claim to include

additional ongoing and accruing unpaid invoiced amounts pertaining to the HEDRON.

                                             9.

       Pursuant to the provisions of the Federal Maritime Lien Act, Versabar is entitled

to have this Court recognize its lien(s) against the HEDRON and is entitled additionally

to judgment against the vessel in the full amount of its claims, plus interest, costs and

attorney’s fees.

                                             10.

       As a result of RANGER’s refusal to pay Versabar the sums owed as

aforementioned, Versabar is entitled to judgment against the M/V EPIC HEDRON in the

amount of its claims, plus attorney’s fees, interest and costs; her engines, tackle and

apparel, and to have the M/V EPIC HEDRON seized and sold by the United States

Marshal or other person authorized by the Court to satisfy these claims and said liens

asserted herein by Versabar. Versabar further avers that it is entitled to the first monies
Case 1:19-cv-00413-WS-B Document 30 Filed 07/29/19 Page 4 of 5              PageID #: 218



received from said seizure and sale following satisfaction of the expenses of the legal

administration of the vessel while in custodia legis.

                                            11.

       Versabar reserves the right to amend and supplement this Complaint in

Intervention to incorporate claims for any additional sums that may be owed by Epic

Companies, LLC and/or which may give rise to further maritime liens against the D/B

EPIC HEDRON.

       WHEREFORE, Intervenor, Versabar, Inc., prays that citation be issued and

served upon the M/V EPIC HEDRON, her engines, tackle and apparel, in the form and

manner prescribed by law and that, all persons claiming interest in said vessel may be

cited to appear and answer the matters aforesaid, and that, after due proceedings are

had, judgment be entered against the M/V EPIC HEDRON and in favor of Versabar,

Inc. in the sum of $189,218.00, plus interest, costs and attorney’s fees.

       Versabar, Inc., further prays that the M/V EPIC HEDRON, her engines, tackle

and apparel, be seized, condemned and sold to pay such sums and all additional sums

that may become due, and for such other general and equitable relief as this Honorable

Court deems proper.

                                          Respectfully submitted:

                                          s/Donald C. Radcliff
                                          DONALD C. RADCLIFF (Bar # RADCD1662)
                                          Brady Radcliff & Brown, LLP
                                          61 Saint Joseph Street
                                          Mobile, AL 36602
                                          Telephone: 254-405-0077
                                          Email: dradcliff@brblawyers.com


                                                  -and-
Case 1:19-cv-00413-WS-B Document 30 Filed 07/29/19 Page 5 of 5               PageID #: 219



                                          ANDRÉ J. MOULEDOUX (LA Bar#9778)
                                          TREVOR M. CUTAIAR (LA Bar #33082)
                                          Mouledoux, Bland, Legrand & Brackett
                                          701 Poydras Street, Suite 4150
                                          New Orleans, LA 70139
                                          Telephone: 504-595-3000
                                          Facsimile:  504-522-2121
                                          E-Mail:     amouledoux@mblb.com
                                                      tcutaiar@mblb.com

                                          Attorneys for Intervenor, Versabar, Inc.


                              CERTIFICATE OF SERVICE

       I hereby certify that on July 29, 2019, I electronically filed the foregoing with the
Clerk of Court by using CM/ECF system which will send a notice of electronic filing to all
CM/ECF participants.

        I further certify that I mailed the foregoing document and the notice of electronic
filing by first class mail to the following non-CM/ECF participants: None.


                                          s/Donald C. Radcliff
